DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Secord et al. (US Pub. No. 2013/0326338) in view of Terao et al. (US Pat. No. 8,250,171).
Consider claim 1. Secord et al. teaches an information processor comprising: circuitry configured to: determine a relationship between first tag information and second tag information (para. 0021 describes the application recognizing relationships between tags within the collection or elsewhere); associate a first captured image corresponding to the first tag information and a second captured image corresponding to the second tag information with a same identification information based upon the relationship between the first tag information and the second tag information (claim 1 describes associating a first image with a first tag a second image with a second tag with a same identification information based upon the relationship between the first tag information and the second tag information), the first captured image being different from the second captured image (para. 0019 describes the first image being different from the second image); and reproduce the first captured image and the second captured image on a basis of a set reproduction condition (para. 0003 describes displaying a filtered collection).
Secord et al. does not teach the identification information being a unique identifier of the first tag information and the second tag information.
However, Terao et al. teaches the identification information being a unique identifier of the first tag information and the second tag information (col. 9, lines 42-46 describes a content ID for uniquely identifying an entire content).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to provide the identification information being a unique identifier of the first tag information and the second tag information, in order to manage divided content as suggested by the prior art.
Consider claim 2. Secord et al. teaches the information processor according to claim 1, wherein the reproduction condition includes one or both of a condition for the tag information and a condition for the identification information (para. 0003 describes filtering the collection using a keyword or tag).  
Consider claim 3. Secord et al. teaches the information processor according to claim 1, wherein the reproduction condition is set on a basis of an operation of a user (para. 0003 describes the user searching and filtering the collection using a keyword or tag).   
Consider claim 4. Secord et al. teaches the information processor according to claim 1, wherein the reproduction condition is set on a basis of meta information related to at least one of the captured image or the second captured image (para. 0003 describes tags are image metadata; para. 0004 describes laying out images based on the similarity of the images with respect to color, tags, and/or other metadata).    
Consider claim 9. Secord et al. teaches the information processor according to claim 1, wherein the circuitry is configured to associate the first captured image captured by an imaging apparatus with the first tag information and associate the second captured image captured by an imaging apparatus with the second tag information (para. 0034 describes associating the first captured image captured by an imaging apparatus with the first tag information and associating the second captured image captured by an imaging apparatus with the second tag information).  
Consider claim 13. Secord et al. teaches the information processor according to claim 11, wherein the circuitry is configured to generate the first and second tag information by machine learning (para. 0021 describes assigning numerical values to represent the correlation between the usage of tags to determine the layout of the images).  
Claims 10, and 14-17 are rejected using similar reasoning as corresponding claim 1 above.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Secord et al. (US Pub. No. 2013/0326338) in view of Terao et al. (US Pat. No. 8,250,171) in further view of Kim et al. (US Pub. No. 2014/0245367).
Consider claim 5.Secord et al. teaches all claimed limitations as stated above, except wherein first captured image and the second captured image are captured by a selected imaging apparatus.
However, Sasaki et al. teaches wherein first captured image and the second captured image are captured by a selected imaging apparatus (paras. 0119 and 0120 describe performing a camera function using the sensor module to detect motion of the camera and light from the outside).  
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein first captured image and the second captured image are captured by a selected imaging apparatus, in order to record video according to setting conditions as suggested by the prior art.
Consider claim 6. Kim et al. teaches the information processor according to claim 5, wherein the imaging apparatus is selected on a basis of an operation of a user (paras. 0119 and 0120 describe reproducing the first captured image and the second captured image by a selected imaging apparatus). The motivation to combine has been discussed in previous claim 5 above.
Consider claim 7. Kim et al. teaches the information processor according to claim 5, wherein the selecting one or both of the tag information and the identification information (paras. 0232-0234 describe wherein the imaging apparatus is selected by selecting one or both of the tag information and the identification information). The motivation to combine has been discussed in previous claim 5 above.

Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Secord et al. (US Pub. No. 2013/0326338) in view of Terao et al. (US Pat. No. 8,250,171) in further view of Sasaki et al.  (US Pub. No. 2014/0245367).
Consider claim 8. Secord et al. teaches all claimed limitations as stated above, except clipping, from the captured image to be reproduced, a portion of a region including a subject corresponding to the tag information with which the captured image to be reproduced is associated.
However, Sasaki et al. teaches clipping, from the captured image to be reproduced, a portion of a region including a subject corresponding to the tag information with which the captured image to be reproduced is associated (paras. 0094-0099 describe reproducing a portion of a region including a subject corresponding to the tag information with which the captured image to be reproduced is associated).  
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to clip, from the captured image to be reproduced, a portion of a region including a subject corresponding to the tag information with which the captured image to be reproduced is associated, in order to allow automatic generation of video content that reflect user intention as suggested by the prior art.
Consider claim 11. Secord et al. teaches all claimed limitations as stated above, except extracting a subject from the first captured image, 3,Docket No. 531712USPreliminary Amendmentestimate, on a basis of a plurality of captured images captured within a predetermined period, a locus of the subject extracted from each of the captured images, generate the first tag information on a basis of the estimated locus of the subject, and associate the first captured image with the generated first tag information.
However, Sasaki et al. teaches extracting a subject from the first captured image, 3,Docket No. 531712USPreliminary Amendmentestimate, on a basis of a plurality of captured images captured within a predetermined period, a locus of the subject extracted from each of the captured images, generate the first tag information on a basis of the estimated locus of the subject, and associate the first captured image with the generated first tag information (para. 0162 describes a content database to store information such as the shape of the ball, the shape of the court, names, positions, uniform numbers, or head shots of players; para. 0299 describes a face recognition database to identify and track a person).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to extract a subject from the first captured image, 3,Docket No. 531712USPreliminary Amendmentestimate, on a basis of a plurality of captured images captured within a predetermined period, a locus of the subject extracted from each of the captured images, generate the first tag information on a basis of the estimated locus of the subject, and associate the first captured image with the generated first tag information, in order to allow automatic generation of video content that reflect user intention as suggested by the prior art.
Consider claim 12. Sasaki et al. teaches generating the first and second tag information in accordance with a set generation regulation (para. 0162 describes a content database to store information such as the shape of the ball, the shape of the court, names, positions, uniform numbers, or head shots of players; para. 0299 describes a face recognition database to identify and track a person).  The motivation to combine has been discussed in previous claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484